Exhibit 10.2
Astoria Financial Corporation
2007 Non-Employee Director Stock Plan
Restricted Stock Award Notice





 
Name of Award Recipient




   
Street Address

 

         
City
 
State
 
ZIP Code



This Restricted Stock Award Notice (“Award Notice”) is intended to set forth the
terms and conditions on which a Restricted Stock Award has been granted under
the Astoria Financial Corporation 2007 Non-Employee Director Stock Plan (“the
Plan”). Set forth below are the specific terms and conditions applicable to this
Restricted Stock Award. Attached as Exhibit A are its general terms and
conditions.
 
 
Restricted Stock Award
 
 
Grant Date 
 
 
Class of Shares* 
Common
 
No. of Awarded Shares* 
 
 
Type of Award (Escrow or Legended   Certificate) 
Legended
 
Vesting Date* 
 

 
*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.


By signing where indicated below, Astoria Financial Corporation (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein


Astoria Financial Corporation
 
Award Recipient
 
By:
       
Name:
 
Print Name:
 
Title:
   

 

--------------------------------------------------------------------------------

Instructions: This page should be completed by or on behalf of the Compensation
Committee of Astoria Financial Corporation. Any blank space intentionally left
blank should be crossed out. A Restricted Stock Award consists of shares granted
with uniform terms and conditions.
 

--------------------------------------------------------------------------------


 
EXHIBIT A


Astoria Financial Corporation
  2007 Non-Employee Director Stock Plan
Restricted Stock Award Notice


General Terms and Conditions


Section 1.  General Terms.


(a)           Size and Type of Award. The shares of Common Stock of Astoria
Financial Corporation (“Shares”) covered by this Award (“Awarded Shares”) are
listed on the Restricted Stock Award Notice (“Award Notice”).  The Award Notice
designates the Awarded Shares as a “Legended Certificate”.


(b)            Legended Certificate.  A “Legended Certificate” is a stock
certificate evidencing the Awarded Shares that will be issued in your name that
is either delivered to you or held in escrow by the Committee or its designee
(“Plan Trustee”).  The stock certificate will bear a legend indicating that it
is subject to all of the terms and conditions of this Award Notice and the
Astoria Financial Corporation 2007 Non-Employee Director Stock Plan (APlan@).


Section 2.  Vesting.


(a)           Vesting Dates.  The Vesting Dates for your Awarded Shares are
specified in the Plan. On each Vesting Date, you will obtain unrestricted
ownership of the Awarded Shares that vest on that Vesting Date.  A stock
certificate evidencing unrestricted ownership will be transferred to you.  In
the event that there is no date specified in this Award Notice, the Vesting Date
shall be the third (3rd) anniversary of the Grant Date.


(b)           Vesting Conditions. There are conditions you must satisfy before
your Restricted Stock Award will vest.


(c)            Forfeitures.  If you terminate service with the Company prior to
a Vesting Date for any reason other than death, Disability, Mandatory Retirement
or Involuntary Termination, you will forfeit any Awarded Shares that are
scheduled to vest on that date.  When you forfeit Awarded Shares, all of your
interest in the Awarded Shares will be canceled and any stock certificate or
other evidence of ownership must be returned to the Plan Trustee to be used for
future awards to others. You agree to take any action and execute and deliver
any document that the Company requests to affect the return of your unvested
Awarded Shares. In the event you do not cooperate with the Company in this
regard, you hereby appoint and designate the Company as your attorney-in-fact
for the purpose of taking any action and signing any document, in your name,
which the Company determines is necessary to enforce the forfeiture.


(d)            Accelerated Vesting. Your Awarded Shares that have not previously
vested will become fully vested immediately, and without any further action on
your part, in the event of your death or Disability (as defined in the Plan)
before your termination of service with the Company or Mandatory Retirement or
Involuntary Termination from the Company. In addition, in the event a Change in
Control (as defined in the Plan) occurs before you terminate service with the
Company, then any Awarded Shares not theretofore forfeited shall become
immediately vested on the date of the Change in Control.  You may designate a
Beneficiary to receive any Awarded Shares that vest upon your death using the
Beneficiary Designation attached as Appendix A.


(e)            Definition of Service; Retirement. For purposes of determining
the vesting of your Awarded Shares, you will be deemed to be in the service of
the Company for so long as you serve in any capacity as a common law employee,
consultant, advisory director, director emeritus or non-employee director of the
Company.


Section 3.   Dividends. Any dividends declared by the Company with a record date
that is after the Grant Date specified in the Award Notice will be paid in the
same manner as for other shareholders.


Section 4.   Voting Right. You will have the right to direct the voting rights
appurtenant to the Awarded Shares.


Section 5.   Taxes.  Where any person is entitled to receive Shares pursuant to
the Restricted Stock Award granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 6.   Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:



--------------------------------------------------------------------------------


(a)           If the Company:


 Astoria Financial Corporation
 One Astoria Federal Plaza
 Lake Success, New York 11042


 Attention:  Corporate Secretary


(b)           If to the Recipient, to the Recipient's address as shown in the
Company's records.


Section 7.   Restrictions on Transfer.  The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such option be liable for or subject to debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of Astoria Financial Corporation


Section 8.   Successors and Assigns.  This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, succes­sors and as­signs.


Section 9.   Construction of Language.  Whenever appropriate in the Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.


Section 10. Governing Law.  This Award Notice shall be con­strued, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of laws principles thereof, except to the extent that
such laws are preempted by the federal law. The federal and state courts having
jurisdiction in the Counties of Nassau, New York or Suffolk, New York shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan.  By accepting any Award granted under this Award
Notice, the Recipient, and any other person claiming any rights under the Award
Notice, agrees to submit himself, and any such legal action as he shall bring
under the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.


Section 11. Amendment.  This Award Notice may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written Award Notice between the Company and the
Recipient.


Section 12. Plan Provisions Control.  This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control. In the event of
any conflict between a provision of the Plan which permits the Committee to
deviate from its terms and a provision of this Award Notice, the provision of
this Award shall control. By signing this Award Notice, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.
 

--------------------------------------------------------------------------------


 
Appendix A to Restricted Stock Award Notice
Astoria Financial Corporation
2007 Non-Employee Director Stock Plan
Beneficiary Designation Form - Restricted Stock



GENERAL
INFORMATION
Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
   
Name of Person
Making Designation
 
        BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal
share. If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately.

 
A. PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:
 
Name
 
Address
 
Relationship
 
Birthdate
 
Share
                 
 
%                                                                               
 %                                                                              
                    %                 
 Total=100
%



B. CONTINGENT BENEFICIARY(IES). I  hereby designate the following person(s) as
my contingent Beneficiary(ies) under the Plan to receive benefits only if all of
my primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Restricted Stock Awards:
 
Name
 
Address
 
Relationship
 
Birthdate
 
Share
                 
 
%                                                                               
 %                                                                              
                    %                 
 Total=100
%



S
I
H
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Astoria Financial
Corporation prior to my death and that it is subject to all of the terms and
conditions of the Plan  I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards
G
R
 
   
N
E
Your Signature
 
Date

 
----------------------------------------------------  Internal Use
Only  ------------------------------------------------------------
 
This Beneficiary Designation was received by the Corporate Secretary of Astoria
Financial Corporation on the date indicated.
Comments
       
By
         
Authorized Signature
 
Date
 




--------------------------------------------------------------------------------

